Citation Nr: 0013287	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-01 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968, and from May 1970 to October 1971.  

This appeal arises from a May 1997, rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
regional office (RO), which denied entitlement to service 
connection for the cause of death.  The appellant is the 
veteran's surviving spouse.

In a decision dated in January 1999, the RO advised the 
appellant that her request for waiver of indebtedness in the 
amount of $6,192.00 had been denied.  The record does not 
show that the appellant or her representative has expressed 
disagreement with this determination.


FINDINGS OF FACT

There is no competent evidence of a nexus between the 
conditions that caused the veteran's death and service, 
including service-connected disabilities.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If she has not, her appeal 
must fail and the Board of Veterans' Appeals (Board) has no 
duty to further assist her with the development of her claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

For service connection for the cause of death of a veteran, 
the first Caluza requirement, evidence of a current 
disability, will always have been met (the current disability 
being the condition that caused the veteran to die).  
However, the last two requirements must be supported by 
evidence of record.  Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

Service connection will be granted for the cause of death 
when a service connected disability contributes to cause 
death.  A disability is considered to contribute to the cause 
of death when it contributes substantially or materially to 
death, or it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312.  The surviving spouse of a veteran 
who dies as the result of injury or disease incurred in or 
aggravated by service will be entitled to compensation.  38 
U.S.C.A. § 1121 (West 1991).  Service connection will be 
granted for the cause of a veteran's death if a service 
connected disability was the cause or a contributory cause of 
death.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service connected disease or injuries 
of any evaluation, (even though evaluated 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal function and not materially affecting 
other vital body functions.

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of the disease or injury primarily causing death.  
Where the service connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  However, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312 (1999).

Analysis

The certificate of the veteran's death shows that he died in 
December 1996, and that the immediate cause of death was 
hypoxic encephalopathy and bronchopneumonia, due to or as a 
consequence of arteriosclerotic cardiovascular disease.  An 
autopsy was not performed.  A medical examiner's record shows 
that the veteran was found by the appellant, lying in bed, 
unresponsive, cyanotic and in a pool of vomit.  The veteran 
was taken to a hospital where life support was ultimately 
withdrawn and he died the following morning.

During his lifetime the veteran was service connected for 
post-traumatic stress disorder (PTSD) with mixed substance 
abuse, evaluated as 100 percent disabling since March 1, 
1994.  The record shows that he took clonazepam, valproic 
acid, Paxil, and Buspar for this disability.

The appellant contends that the medications the veteran took 
for PTSD played a role in causing his death, and that the 
PTSD placed stress on his heart, and ultimately caused his 
death.  As a lay person, the appellant would not be competent 
to express an opinion as to these matters.  They are 
essentially questions of medical causation that require 
medical expertise.

The only competent medical opinion as to whether PTSD or 
medications taken for PTSD played a role in the veteran's 
death, consists of the opinion of a VA physician obtained in 
August 1997.  That physician noted that while PTSD can 
aggravate an existing heart problem, it was his opinion that 
in this case, the veteran's death was primarily due to 
hypoxia and bronchopneumonia with hypoxic encephalopathy.  He 
concluded that he could not see any connection between the 
veteran's medications or PTSD, and the cause of death, unless 
the veteran had overdosed on the medications, but he added 
that there was no evidence of an overdose.

In rendering his opinion the VA examiner relied on the fact 
that VA and private medical records dated subsequent to 
service contain essentially no findings referable to heart 
disease.  The only exception occurred on a VA examination in 
December 1989, when his blood pressure was noted to be 
120/92.  No heart disease was diagnosed on that examination.  
In the August 1997 opinion, the VA examiner described this 
finding as showing "very minimal blood pressure elevation."

The Board has considered the above cited regulatory 
provision, which provides that where a veteran is service 
connected for a disability involving a vital organ and is 
rated 100 percent disabled for that disability, debilitation 
may be assumed.  However, there is no evidence that the 
veteran's service-connected psychiatric disability involved a 
vital organ.

The Board also notes that there is no evidence of heart 
disease in service or within one year of the veteran's 
discharge from service.  Therefore, presumptive service 
connection is not for consideration.  38 U.S.C.A. §§ 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The appellant has satisfied two of the three Caluza elements 
for a well-grounded claim.  The death certificate satisfies 
the requirement for competent evidence of current disability.  
The fact that the veteran was service connected for PTSD and 
took medications for that disorder satisfies the requirement 
for a showing of inservice disease or injury.  There is, 
however, no competent evidence linking the causes of the 
veteran's death to service, to the service connected PTSD, or 
to the medications the veteran took for PTSD.  In the absence 
of such evidence the claim for service connection for the 
cause of death is not well grounded and must be denied.

The appellant's representative contends that pursuant to the 
Veterans Benefits Administration Manual M21-1 (M21-1), VA has 
a duty to assist her in developing the evidence relevant to 
her claim, regardless of whether the claim is well grounded.  
The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
requests that the claim be remanded in order to fulfill this 
duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well-
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.  The Court 
specifically invalidated the provisions of M21-1, Part VI, 
Para. 2.10(f), relied upon by the veteran's representative in 
the instant case.

In VBA Letter 20-99-60 (August 30, 1999), the Veterans 
Benefits Administration announced that effective immediately 
ROs must determine that a claim is well grounded prior to 
offering assistance in the development of that claim.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the appellant in developing her case.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

